                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRINA EDWARDS,                               :
     Plaintiff,                                :
                                               :
       v.                                      :       CIVIL ACTION NO. 19-CV-0164
                                               :
FOX CHASE CANCER CENTER,                       :
     Defendant.                                :

                                              ORDER

       AND NOW, this 16th day of January, 2019, upon consideration of pro se Plaintiff Patrina

Edwards’s Motion for Leave to Proceed In Former Pauperis (ECF No. 1), Complaint (ECF No.

2), and Motion for Appointment of Counsel (ECF No. 3), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court’s Memorandum.

       4.      Edwards is given leave to file an amended complaint within thirty (30) days of the

date of this Order in the event that she can state plausible claims that cure the defects noted in the

Court’s Memorandum. Any amended complaint shall be a complete document that identifies all

of the defendants in the caption in addition to the body, and shall describe in detail the basis for

Edwards’s claims against each defendant. Upon the filing of an amended complaint, the Clerk of

Court shall not make service until so ORDERED by the Court.

       5.      The Clerk of Court is DIRECTED to provide Edwards a blank copy of this

Court’s current form complaint for a plaintiff filing an employment discrimination lawsuit
bearing the civil action number for this case. Edwards may use this form to file her amended

complaint.

       6.      Edwards’s Motion for Appointment of Attorney (ECF No. 3) is DENIED

without prejudice at this time.

       7.      If Edwards fails to file an amended complaint, her case may be dismissed for

failure to prosecute without further notice.

                                               BY THE COURT:

                                               /s/ Mitchell S. Goldberg

                                               MITCHELL S. GOLDBERG, J.
